In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________

            No. 02-17-00305-CR
            No. 02-17-00306-CR
            No. 02-17-00307-CR
       ___________________________

        MICHAEL WHITE, Appellant

                      V.

           THE STATE OF TEXAS


     On Appeal from the 213th District Court
             Tarrant County, Texas
Trial Court Nos. 1464400D, 1470552D, 1470991D


      Before Meier, Gabriel, and Kerr, JJ.
     Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Without entering into plea bargains, Michael White pleaded guilty to three

aggravated robberies with a deadly weapon. See Tex. Penal Code Ann. § 29.03(a)(2)

(West 2011). After hearing evidence, the trial court found White guilty, sentenced him

to eight years in prison for each offense, and ordered all three sentences to run

concurrently. White appealed.

      White’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. 386 U.S. 738, 744,

87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim.

App. 2008) (orig. proceeding) (analyzing the effect of Anders). Although White was

given an opportunity to file a pro se response to the Anders brief, he has not done so.

In a letter, the State agreed with White’s counsel that the appeals are frivolous.

      After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that the appeals are frivolous and fulfills the requirements of Anders, this court

must independently examine the record to see if any arguable ground may be raised

on his behalf. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We

also consider the briefs and any pro se response. See Schulman, 252 S.W.3d at 408–09.

Only after we conduct our own examination to determine whether counsel has



                                            2
correctly assessed the case may we grant his motion to withdraw. See Penson v. Ohio,

488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed counsel’s brief, the State’s letter, and the record.

We agree with counsel that these appeals are wholly frivolous and without merit, and

we find nothing in the record that arguably might support the appeals. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206
S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

      Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgments. See Isaacs v. State, No. 02-18-00034-CR, 2018 WL 4781575, at *1 (Tex.

App.—Fort Worth Oct. 4, 2018, no pet.) (mem. op., not designated for publication);

Lewis v. State, No. 02-16-00388-CR, 2018 WL 1956230, at *1 (Tex. App.—Fort Worth

Apr. 26, 2018, no pet.) (mem. op., not designated for publication).



                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 20, 2018




                                           3